DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/981,724 filed 09/17/2020 by Shinobu Terauchi.
Claims 1-11 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second band body" and “the first band body” in lines 2-3 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is dependent upon claim 1.  However, claim 1 does not define a first or second band body.  The first and second band bodies are instead introduced in claim 2.  For purposes of examination, claim 4 is being examined as if it depends upon claim 2 instead.
Claim 5 recites the limitation "the first band body and the third band body" in line2 of claim 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is dependent upon claim 1.  However, claim 1 does not define a first or third band body.  The first band body is instead defined in claim 2, and the third band body is defined in claim 3.  For purposes of examination claim 5 will be examined as if it depends upon claim 3 instead, which in turn is taken to depend upon claim 2.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JEON (US 2007/0026305 A1).
JEON teaches a battery module 200 that includes a plurality of unit batteries 60 and end plates 62 disposed adjacent each end unit battery to bookend the unit batteries (paragraph 0042).  Connecting members 64 are inserted thorough holes 62a, 66a in each end plate 62 and in the reinforcing member 66 is secured to the end plates 62 by nuts 65, thereby fixing the unit batteries 60 and the end plates 62 (paragraph 0042).  A reinforcing member 66 is formed as a wrinkled plate and is installed on the end plate 62 (paragraph 0043).  The reinforcing member 66 may be coupled to the connecting members 62 such that it extends from the end plates 62 (paragraph 0043).  The reinforcing member 66 is provided with a plurality of peaks and valleys, giving the reinforcing member 66 a wave shaped cross section (paragraph 0044).  
Further with respect to claim 1.  JEON teaches as seen in Figure 6 the connecting members are connected and secured to the end plates using the nuts 65 (paragraph 0042).  This is taken to form an area at an upper portion of the end plates that has a higher rigidity than a central portion, where there is no attachment to the connecting members.  Specifically the wave shape of the reinforcing member is taken to create an area of reduced rigidity.  ‘
Further with respect to claim 2.  JEON teaches the reinforcing member 66 formed as a plurality of peaks and valleys 66b (paragraph 0044).  As seen in Figure 9 there is an embodiment where holes 70a are formed to receive a connection member 71 may be formed to be flat without having a peak or valley (paragraph 0044).  The top peak and flat section with the connection hole 70a are then taken to be the claimed first band body, that protrudes from the end plate 62 (paragraph 0043).  

    PNG
    media_image1.png
    602
    478
    media_image1.png
    Greyscale


One of the peaks 66b formed in the middle of the reinforcing member 66 then is taken to be the claimed second band body (Figure 6).  As seen in Figure 8 the peaks include a space formed between the peak 66b and the end plate 62.  
With respect to claim 3.  JEON teaches the bottom (along the y-axis) of the reinforcing member 66 has a similar connection with the connecting member 64, and is taken to be the claimed third band body.  
With respect to claim 4.  JEON teaches the first and second band bodies as noted above with respect to claim 2.  Since the first band body is defined as including both the peak and the flat portion which connects to the connecting member 71, whereas the second bandy body is only the peak, the thickness of the first band body is greater than the second band body.  Specifically the portion above (along the y-axis) the connecting member 64 (see in Figure 8) or connection member 71 (see Figure 9) is an excess thickness that is not present in the second bandy body.  
With respect to claim 5.  JEON teaches the first and third band bodies as noted above with respect to claim 3.  As seen in Figure 6 the first and third band bodies have a central portion protruded from the plate 62.  
With respect to claim 6.  JEON teaches as noted above, the fastening members are present through a through hole in the first and third band bodies (see Figure 6).  
With respect to claims 8-9.  JEON teaches two holes in the upper end surface of the end plate, as well as two holes in the lower end surface of the pair of end plates (Figure 6).  These holes are where the connecting members 64 are inserted (paragraph 0042).  
With respect to claim 10.  JEON teaches the battery modules may be used as the power source to drive motors for electric vehicles and electric scooters or bicycles (paragraph 0048).  Such electric vehicles are taken to inherently include a vehicle body and wheels in order to be classified as an electric vehicle.  
With respect to claim 11.  The rejection of claim 2 is repeated here.  JEON further teaches each of the batteries have positive and negative terminals extending from them (paragraph 0006-0007).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEON (US 2007/0026305 A1) in view of NAGANE (US 2017/0352850 A1).
Claim 7 is dependent upon claim 1 in view of JEON under 35 U.S.C. 102(a1).  JEON does not explicitly teach that each of the pair of the end plates is made of an iron based or aluminum based material.
NAGANE teaches a battery pack that includes a lightweight and high-rigidity end plate (abstract).  The end plate includes at least a first member 5 made of aluminum or aluminum alloy that is produced in a predetermined shape by a method such as molding (paragraph 0078).  Such aluminum member is beneficial as it has a high workability and a high corrosion resistance and also light weight (paragraph 0078).
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the end plates of JEON with the aluminum of NAGANE, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722